Citation Nr: 0809102	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-08 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected fibromyalgia.

2.  Entitlement to a disability rating in excess of 50 
percent for service-connected sinusitis with chronic 
rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 until her 
retirement in May 2002.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that granted service connection for 
fibromyalgia, assigning a 10 percent disability rating 
effective June 1, 2002, and sinusitis with chronic rhinitis, 
assigning a noncompensable disability rating effective June 
1, 2002.  In January 2004, the RO granted an increased rating 
for sinusitis, assigning a 30 percent disability rating 
effective May 22, 2003.  In August 2004, the veteran was 
afforded a personal hearing before the undersigned in 
Washington, DC.  A transcript of the hearing is of record.  
In October 2006, the Board remanded the case for additional 
development and due process concerns.  In a September 2007 
rating decision, the RO granted an increased rating for 
sinusitis, assigning a 50 percent evaluation effective June 
1, 2002, and an increased rating for fibromyalgia, assigning 
a 20 percent evaluation effective June 1, 2002.


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's fibromyalgia 
has been productive of symptoms that are present more than 
one third of the time, and which include widespread 
musculoskeletal pain and tender points, stiffness, and 
headaches, but the veteran's symptoms are not refractory to 
therapy.

2.  The 50 percent rating in effect throughout the appeal 
period is the maximum schedular rating for sinusitis with 
chronic rhinitis; factors warranting extra-schedular 
consideration are not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5025 (2007).

2.  The criteria for a rating in excess of 50 percent for 
sinusitis with chronic rhinitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321, 4.7, 4.97, Diagnostic Code 6513 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the November 2002 rating decision on appeal granted 
service connection for fibromyalgia and sinusitis with 
chronic rhinitis, and assigned disability ratings and 
effective dates for the awards, statutory notice had served 
its purpose, and its application was no longer required.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Regardless, a 
November 2006 letter explained the evidence necessary to 
substantiate the claims, the evidence VA was responsible for 
providing, the evidence the veteran was responsible for 
providing, and advised her to submit any evidence or 
information she had that might support her claims.  A January 
2004 statement of the case provided the veteran with notice 
of the criteria for rating fibromyalgia and sinusitis with 
chronic rhinitis.  In a November 2006 letter, the veteran was 
given notice regarding ratings and effective dates of awards.  
The Board is aware that the notice letters, statement of the 
case and supplemental statements of the case do not contain 
the level of specificity set forth in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).   
However, the Board does not find that any such procedural 
defect constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claims.   See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   In 
this regard, the Board notes the veteran's statements during 
the 2004 hearing, during the VA examinations and in a 
December 2006 statement, as well as the veteran's 
representative's December 2007 and January 2008 statements, 
which indicate an awareness on their part that information 
demonstrating a noticeable worsening or increase in severity 
of the disabilities and the effect of that worsening has on 
the veteran's employment and daily life is necessary to 
substantiate the claims for higher evaluations.   
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."   Id., slip op. at 12, citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).   She has had ample 
opportunity to respond/supplement the record.  Neither the 
veteran nor her representative alleges that notice has been 
less than adequate.

The veteran's pertinent treatment records have been secured.  
She has not identified any records of VA or private 
evaluations or treatment that remain outstanding.  The RO 
arranged for VA examinations in 2003, 2005, 2006 and 2007.  
The veteran testified before the Board in August 2004.  In 
addition, the veteran stated in December 2006 and January 
2008 that she had no other information or evidence to submit.  
VA's duty to assist in these matters is met.

II.  Increased Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

A.  Fibromyalgia

Fibromyalgia refers to widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headaches, irritable 
bowel syndrome, depression, anxiety, or Raynaud's like 
symptoms.  38 C.F.R. § 4.71a.  The rating schedule provides 
for a rating of 10 percent for symptoms that require 
continuous medication for control.  A 20 percent rating is 
appropriate for symptoms that are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time.  The highest rating of 40 
percent rating is warranted for symptoms that are constant, 
or nearly so, and refractory to therapy.  A note following 
the code states that widespread pain means pain in both the 
left and right sides of the body, that is both above and 
below the waist, and that affects both the axial skeleton 
(i.e., cervical spine, anterior chest, thoracic spine, or low 
back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5025.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The evidence confirms that the veteran requires continuous 
medication for control of widespread musculoskeletal pain and 
tender points, stiffness, and headaches.  She is not 
depressed, but she is taking Prozac.  The evidence dated from 
June 2002 to the present also indicates that these symptoms 
are present more than one-third of the time.  However, there 
is no evidence that the veteran's symptoms are refractory to 
therapy.  Medical records, including VA treatment records, 
treatment records from Bolling Air Force Base and Walter 
Reed, and April 2007 VA examination, chronicle an intensive 
treatment regime consisting of multiple oral pain medications 
as well as medication for other symptoms of fibromyalgia.  
These records also indicate that these medications provide 
the veteran relief from her symptoms and she is able to carry 
out activities of daily living normally, for the most part, 
including going to work full time.  She has not lost much 
time at work due to her fibromyalgia.  During a May 2003 VA 
examination, the veteran reported that her medication was 
helpful and reduced her pain level on a daily basis.  The 
April 2007 VA examiner opined that the veteran's fibromyalgia 
is under control with medication and her symptoms are not 
refractory to treatment.  Hence, the evidence shows that the 
veteran's service-connected fibromyalgia does not more nearly 
approximate the criteria for a 40 percent rating than those 
for a 20 percent rating at any time during the initial 
evaluation period.  Accordingly, the veteran's claim for a 
rating in excess of 20 percent must be denied.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5025.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Sinusitis

In this case, the veteran's sinusitis is evaluated as 50 
percent disabling under Diagnostic Code 6513.  Under this 
code, a noncompensable evaluation is awarded where the 
condition is detected by x-ray only.  A 10 percent evaluation 
for sinusitis is warranted where there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
where there are three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
maximum 50 percent evaluation is warranted following radical 
surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Code 6513.

The medical evidence of record dated from 2002 to the 
present, including VA treatment records, treatment records 
from Bolling Air Force Base and Walter Reed, and VA 
examination reports, notes that the veteran has suffered from 
near constant sinusitis (including daily, but not 
debilitating, headaches as noted in May 2003 and April 2007 
VA examination reports) after several surgeries.  As noted 
above, the veteran is still working full time.  

In this case, the veteran is currently in receipt of the 
maximum evaluation for her sinusitis.  A higher evaluation is 
therefore not available.  The claim for a higher schedular 
rating must be denied by operation of law.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, the 
veteran has not alleged, nor does the evidence of record 
reflect or suggest, that there are factors warranting an 
extraschedular rating, such as marked interference with 
employability or frequent hospitalizations due to sinusitis 
with chronic rhinitis.  38 C.F.R. § 3.321(b)(1).  
Consequently, referral for extraschedular consideration is 
not warranted.

Because the evidence is not approximately balanced with 
regard to this issue, the benefit-of-the-doubt doctrine does 
not apply, and the claim for a rating in excess of 50 percent 
for sinusitis with rhinitis must be denied.  38 C.F.R. § 4.3; 
Gilbert, supra.


ORDER

A disability rating in excess of 20 percent for service-
connected fibromyalgia is denied.

A disability rating in excess of 50 percent for service-
connected sinusitis with chronic rhinitis is denied.



____________________________________________
K. R. Fletcher
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


